 

Case 1:21-cv-04895-JSR Document 11 Filed 06/17/21 Page 1 of 2
Case 1:21-cv-04895-JSR Document6 Filed 06/07/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ARNI LARUSSON P/K/A ICE STARR,
Plaintiff,
Vv.

JEREMY BIDDLE a/k/a Yung Bleu a/k/a Bleu
Vandross;

TAQUARI HATCH a/k/a RESRV;
TORENCE HATCH a/k/a Boozie Badazz
BAD AZZ MUSIC SYNDICATE, LLC;

BAD AZZ MUSIC PUBLISHING, L.L.C.;
BAD Azz RECORDS, L.L.C;

BAD AZZ MANAGEMENT, L.C.C.,;

BaD Azz, LLC

VANDROSS MUSIC GROUP, INC.;

SONY MUSIC ENTERTAINMENT;
COLUMBIA RECORDS, INC.;

EMPIRE DISTRIBUTION, INC.;

916 ENTERTAINMENT GROUP, LLC;
VICE AND PLAY PRODUCTIONS, LLC;
Horus Music LIMITED;

BROADBAND TV Corp d/b/a VISO Music;
and

JOHN DOEs No. 1-20;

Defendants.

 

 

Case No.1: 21-cv- 4895

MOTION TO REPLACE DOCKET FILING

Comes now, Plaintiff, by and through his counsel and submits this Motion to Replace

Docket Filing. The filing party requests the court to remove, seal and/or replace Exhibit 1 (Dkt 1-

1) which was filed with the Complaint.

The filing party inadvertently filed Exhibit 1 without redacting the Plaintiff's Icelandic

social security number. Counsel for plaintiff asks to replace this docket with a with a substituted

 

 

 

 

 

 

 

 
 

Case 1:21-cv-04895-JSR Document 11 Filed 06/17/21 Page 2 of 2
Case 1:21-cv-04895-JSR Document6 Filed 06/07/21 Page 2 of 2

copy (attached to this motion).

Respectfully submitted, this 7th day of June, 2021.

 

ANDERSONDODSON, P.C

/s/ Penn Dodson

Penn A. Dodson (PD 2244)
penn@andersondodson.com
11 Broadway, Suite 615
New York, NY 10004
(212) 961-7639 direct

(646) 998-8051 fax

So ordered

O SDT
(o-lC—2J

 

 

 

Larusson v, Biddle et al. Complaint
USDC, SDNY Page 2

 
